Citation Nr: 0509894	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  04-17 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran served on active duty in the U.S. Army from 
December 1960 to April 1964 and from July 1964 to March 1972, 
and also served in the U.S. Army Reserve until September 
1981, when he was placed on the Retired list.  The veteran 
died in July 2002.

The appellant, who is the veteran's widow, appealed an April 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  

The appellant was scheduled for a Board of Veterans' Appeals 
(Board) hearing in Washington, D.C., in July 2004 but, in a 
June 2004 signed statement, said she was unable to appear at 
the hearing, and she did not request that the hearing be 
rescheduled.  The Board believes all due process requirements 
were met with regard to her hearing request.

The Board further notes that the appellant is not represented 
by an accredited service organization or attorney in her 
claim on appeal.  In an April 2004 letter, the RO advised the 
appellant of her right to appoint a representative, and 
provided a list of accredited service organizations which 
could assist in her appeal.  The appellant did not respond to 
the RO's letter, and did not submit a signed power of 
attorney designating an attorney or accredited service 
organization to assist in her appeal.  The Board is of the 
opinion that all due process requirements were also met 
regarding the appellant's right to representation.

Finally, in March 2005, a Deputy Vice Chairman of the Board 
granted a motion to advance the appellant's case on the 
Board's docket, pursuant to her February 2005 motion.


FINDINGS OF FACT

1.  The veteran served in Vietnam during his periods of 
active duty, and he died in July 2002, at the age of 59.  
According to the death certificate, the immediate cause of 
his death was cardiopulmonary arrest, and chronic kidney 
failure was a significant condition contributing to death but 
not resulting in the underlying cause of the veteran's death.

2.  The medical evidence of record indicates that the veteran 
was apparently diagnosed with hypertension in 1982, and with 
renal and cardiovascular diseases in 2000.

3.  The competent and objective medical evidence demonstrates 
that no cardiovascular or renal disorder was manifested 
during the veteran's period of active military service or 
within one year after his separation from service.

4.  At the time of his death, the veteran was service 
connected for residuals of a cervical spine injury, evaluated 
as 10 percent disabling.

5.  No medical evidence has been submitted or identified 
which would demonstrate that the veteran's death was related 
to service, including through exposure to Agent Orange or 
other herbicide agents.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, nor may the cause of his death be presumed to be 
service-connected.  38 U.S.C.A. §§ 101(24), 106, 1101, 1102, 
1110, 1112, 1113, 1131, 1310, 1116, 1137, 5100-5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 
3.303(a)(c), 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In her December 2002 claim, the appellant maintained that the 
veteran's death was due to prostate cancer, kidney and liver 
disease, renal failure, and a thyroid disorder, and that 
those disorders were due to his exposure to Agent Orange in 
service.  In an October 2003 written statement, she said that 
the veteran should not have been accepted into active duty 
because he had suffered from a physical defect, which she 
described as protein in his urine, since childhood.  The 
appellant asserted that exposure to Agent Orange had caused 
the veteran's kidneys to malfunction and ultimately shut 
down. 

I.  Factual Background

The veteran died in July 2002, at the age of 59.  According 
to the certificate of death dated that month, the immediate 
cause of his death was cardiopulmonary arrest, and chronic 
kidney failure was a significant condition contributing to 
death but not resulting in the underlying cause of the 
veteran's death.  An autopsy was not performed.  At the time 
of the veteran's death, service connection was in effect for 
residuals of a cervical spine injury, evaluated as 10 percent 
disabling since July 1977.

According to the veteran's service medical records (SMRs), 
when examined for induction into service in November 1960, he 
checked "no" as to having heart trouble, and noted that he 
had "twisted" his "kidney tubes" while playing football, 
but they were straightened out at a hospital in Jacksonville, 
Florida.  When he was examined that day, his cardiovascular 
and genitourinary systems were normal, and he was found 
qualified for active service.  The SMRs are not indicative of 
any complaints of, or treatment for, a cardiovascular or 
kidney disorder.  On a report of medical history completed in 
November 1969, when the veteran was examined for separation 
from service, apparently prior to reenlistment, he checked 
"no" as to having any heart problems, and on examination 
that day, neither a cardiovascular nor a genitourinary 
abnormality was reported.

The veteran's service records indicate that his awards and 
decorations included the Combat Infantryman Badge, the 
Vietnam Service Medal, and the Republic of Vietnam Campaign 
Medal.  His DD Form 214 shows that he served in the Republic 
of Vietnam from August 1969 to November 1970, as an Infantry 
Unit Commander.

Post-service, the veteran underwent VA examination in March 
1979.  The examination report is not referable to complaints 
of a cardiovascular or renal disorder.  Examination findings 
at that time reflected regular heart rhythm and normal heart 
sounds, and a chest X-ray revealed no abnormalities.  It was 
noted that the veteran was hypertensive during the 
examination.

In December 1979, the RO granted the veteran's claim for 
service connection for residuals of a back injury, which was 
shown to have occurred in July 1977 while he was on temporary 
active duty.  In reaching its determination, the RO reviewed 
an accident report indicating that the veteran had slipped 
down some stairs in July 1977 while on active training, and a 
service medical record reflecting treatment for back pain due 
to that incident.  The RO awarded a 10 percent disability 
evaluation to the service-connected residuals of a cervical 
spine injury.

The veteran underwent VA examination in January 1980.  No 
complaints or findings indicative of a cardiopulmonary or 
renal disorder were reported.  

In a September 1981 memorandum from the Department of the 
Army, Office of the Adjutant General, U.S. Army Reserve 
Components Personnel and Administrative Center, it was noted 
that the veteran was assigned to the USAR Control Group 
Retired, effective September 1, 1981.

Private medical records, dated from 1997 to 2002, reflect the 
veteran's treatment for varied physical disorders.

In a September 1998 report, J.B.S., Jr., M.D., a 
nephrologist, said he had evaluated the veteran for 
proteinuria.  The veteran gave a history of the presence of 
proteinuria for approximately one year, saing it had been 
discovered on an employment physical.  Dr. J.S. said that the 
veteran was known to be hypertensive since 1982, and took 
prescribed medication.  The veteran did not have a history of 
liver or thyroid disease.  Upon examination, the diagnosis 
was that the veteran had known hypertension and was 
discovered to have proteinuria to an unknown degree.  
Hypertension was listed as a diagnosis.   

The private medical records reflect the veteran's repeated 
hospitalizations for treatment of end-stage renal disease, 
hypertension, and atherosclerotic heart disease.  The veteran 
was evaluated and then hospitalized in September 2000, after 
complaints of vertigo, and was found to have significant 
renal failure and profound anemia associated with 
hypocalcemia.  It was noted that he provided an excellent 
medical history and said he had longstanding hypertension, 
for which he took prescribed medication, and also had 
hypothyroidism, for which medication was initiated 
approximately six months earlier.  He denied knowledge of 
diabetes mellitus or cancer.  The veteran reported a 
significant weight loss in the past year, and had shortness 
of breath with exertion.  The discharge summary includes 
diagnoses of chronic renal failure that progressed to end-
stage renal disease, anemia, uncontrolled hypertension, and 
pulmonary edema secondary to congestive heart failure.  
Several days later, the veteran underwent cardiac 
catherization that showed coronary disease, and percutaneous 
coronary intervention was suggested.  In October 2000, the 
veteran underwent cardiac catherization and percutaneous 
coronary intervention.

The veteran was privately hospitalized again in March 2001 
after experiencing chest pain after dialysis.  Admitting 
diagnoses included chest pain, with a need to rule out 
angina, hypertension, and renal failure, on dialysis, 
hemorrhoids, and anemia.  While hospitalized, the veteran 
underwent cardiac catherization and angioplasty.  The 
discharge diagnoses were coronary artery disease, 
hypertension, renal failure, hemorrhoids, and anemia.

In June 2001, the veteran was hospitalized for his lack of 
dialysis for a few days prior to admission.  A December 2001 
hospital record indicates that the veteran had been on 
peritoneal dialysis for six months.  

In March 2002, the veteran was treated for a nosebleed.  The 
medical records reflect that he performed home dialysis, and 
had new blood pressure medication.  His past medical history 
was significant for renal failure and peritoneal dialysis.  
When seen in an emergency room in April 2002 because of a 
persistent and worsening cough, the veteran was noted to have 
chronic renal failure and continuous ambulatory peritoneal 
dialysis.  His lung sounds were clear to auscultation.  A 
chest X-ray showed ill-defined opacity present in the right 
chest lobe, compatible with right lower lobe infiltrate.

A May 2002 private consultation report prepared by G.S., 
M.D., a cardiologist, indicates that the veteran had a past 
medical history of hypertension since 1995, hyperlipidemia 
since 1990, and coronary artery disease with stenting in 
October 2000 and March 2001.  The veteran also had been 
diagnosed with end-stage renal disease since 2000, and was on 
nightly peritoneal dialysis.  Upon examination, the clinical 
impression was known coronary artery disease that appeared to 
be stable, hypertension with hypertensive cardiovascular 
disease, end-stage renal disease, history of hyperlipidemia, 
and history of gout.

Private hospital records dated in July 2002 indicate that the 
veteran was admitted in full cardiac and respiratory arrest.  
He died that day.  

In an August 2002 signed statement, the veteran's surviving 
spouse requested that she be granted her husband's last VA 
disability compensation check (for July 2002) because "I am 
not eligible for DIC or widow's pension benefit."

In an October 2003 written statement, the appellant said that 
exposure to Agent Orange caused the veteran's kidneys to shut 
down and led to his early death.  She said the veteran told 
Dr. J.S. that he always had protein in his urine, even as a 
child, "because his kidneys were too smart not filter as 
they should".  She maintained that exposure to the herbicide 
caused the veteran's kidneys to worker harder than they 
should and shut down too soon.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In December 2003, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed October 2003 statement of 
the case (SOC), and by a supplemental statement of the case 
(SSOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate her claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish 
service connection for the cause of the veteran's death.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, that would need to be obtained for a fair disposition 
of this appeal.  Thus, for these reasons any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Service connection may also be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing active duty for 
training or injury incurred or aggravated while performing 
inactive duty training.  38 U.S.C.A. §§ 101(24), 106; 38 
C.F.R. § 3.6.  

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and 
cardiovascular-renal disease (including hypertension) becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

In this case, the appellant contends that the veteran was 
exposed to Agent Orange in service, and that such exposure 
caused his claimed disabilities.  The specific statute 
pertaining to claimed exposure to Agent Orange is 38 U.S.C.A. 
§ 1116.  Regulations issued pursuant thereto previously 
provided that, if a veteran who served on active duty in 
Vietnam during the Vietnam era developed one of the diseases 
which is presumed to have resulted from exposure to 
herbicides, the veteran would then be presumed to have been 
exposed to Agent Orange or similar herbicide.  See McCartt v. 
West, 12 Vet. App. 164 (1999).  These regulations also 
stipulated the diseases for which service connection could be 
presumed due to an association with exposure to herbicide 
agents.  The specified diseases which have been listed 
therein are chloracne or other acneform disease consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation that was in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (thus 
reversing the Court's holding in McCartt v. West, supra).  
These statutory provisions became effective on the date of 
enactment, December 27, 2001. 

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  In this 
regard, the Board observes that VA has issued notices in 
which it was determined that a presumption of service 
connection based upon exposure to herbicides used in Vietnam 
should not be extended to certain conditions.  See, e.g., 
Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  See also 
Notices at 61 Fed. Reg. 57,586-589 (1996); 64 Fed. Reg. 
59,232-243 (1999); 67 Fed. Reg. 42,600-608 (June 24, 2002).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure, or for death caused thereby, by 
showing two elements.  First, it must be shown that the 
veteran served in the Republic of Vietnam during the Vietnam 
era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, 
the veteran must have been diagnosed with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e), or a nexus between 
the cause of death and service must otherwise be established.  
See Brock v. Brown, 10 Vet. App. at 162.

The first determination to be clarified is whether the 
veteran was exposed to Agent Orange.  The above-described 
presumptions apply only to veterans who actually served in 
Vietnam (although there is no minimum time frame provided by 
the law). In this case, the veteran's service records 
indicate he served in Vietnam from August 1969 to November 
1970.  Therefore, the veteran was presumptively exposed to 
Agent Orange.

But, as noted above, diseases or disorders that have been 
positively associated with Agent Orange do not include 
cardiopulmonary arrest or renal disease, and accordingly the 
veteran's unfortunate death from those conditions is not 
entitled to a presumption of service connection under the 
statutes and regulations.  Thus, even conceding the veteran's 
exposure to Agent Orange, neither cardiopulmonary arrest nor 
renal disease is a disorder that is presumptively service 
connected on the basis of herbicide exposure.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.307, 3.309.  Although the 
appellant also alleged that the veteran had prostate cancer 
which she evidently believes contributed to his death, the 
objective medical evidence of record does not support her 
assertion.  

However, as noted above, a claimant is not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question is not among statutorily enumerated disorders 
which are presumed to be service related, the presumption not 
being the sole method for showing causation.  See Combee v. 
Brown, supra.  Hence, the appellant may establish service 
connection for the cause of the veteran's death due to 
cardiopulmonary arrest, with chronic kidney failure as a 
significant condition contributing to death, by presenting 
competent evidence which shows that it is as likely as not 
that the disorder was caused by in-service Agent Orange 
exposure.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; 
Gilbert v. Derwinski, supra.

Upon careful review of this case, the Board finds that no 
competent evidence has been submitted to relate the veteran's 
death to service.  The appellant has vigorously contended in 
this appeal, as expressed in her December 2002 claim and 
written statements, but without support in the medical 
record, that the veteran suffered from prostate cancer, 
kidney disease, liver disease, renal failure, and a thyroid 
disorder, and with cardiopulmonary arrest, due to his 
exposure to Agent Orange in service.  Thus, given a finding 
that the veteran died of cardiopulmonary arrest with chronic 
kidney disease as a significant contributing cause, she 
apparently believes that the veteran died from a presumptive 
disease specific to those exposed to Agent Orange in service 
under the regulation at section 3.309(e).  However, as 
detailed above, cardiopulmonary disease and chronic kidney 
disease are not among the presumptive diseases specific to 
individuals exposed to Agent Orange.  Id.

Moreover, in evaluating the appellant's premise, the Board 
notes that, while the veteran was service-connected for 
residuals of a cervical spine injury, evaluated as 10 percent 
disabling since July 1977, there is no indication that the 
service-connected cervical spine disability was significantly 
implicated in the cause of his death.  More important, there 
is no indication that the veteran's cardiopulmonary arrest 
and chronic kidney disease were related to service.  In fact, 
the Board would note that the first mention in the medical 
records of hypertension was in 1982, and of cardiovascular 
and renal diseases was in 2000, nearly twenty-eight years 
after the veteran's separation from active military service, 
and 20 years after his retirement from reserve service.  
Furthermore, although in her October 2003 written statement 
the appellant contends that the veteran had experienced 
protein in his urine since childhood, and she evidently 
believes that his military service aggravated that condition, 
in 1998, Dr. J.S. reported that the veteran gave a one-year 
history of proteinuria, discovered during an employment 
physical.  In short, no medical opinion or other professional 
evidence relating the veteran's death from cardiopulmonary 
arrest, with chronic kidney disease as a significant 
condition contributing to death, to service or any incident 
of service has been presented.

The appellant further contends that under the applicable 
regulations, set forth above, the cause of the veteran's 
death should be service connected, asserting that he was 
exposed to Agent Orange during service and died of sickness 
related to exposure to the herbicide.  We recognize the 
appellant's sincere belief that the veteran's death was 
related in some way to his military service.  Nevertheless, 
in this case the appellant has not been shown to have the 
professional expertise necessary to provide meaningful 
evidence regarding a causal relationship between the 
veteran's death and his active military service, including 
exposure to Agent Orange.  See, e.g., Routen v. Brown, 10 
Vet. App. 183, 186 (1997); ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied 119 S. Ct. 404 (1998).  See also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, although we are deeply sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  See Smith v. Brown, 8 Vet. App. 546, 
553 (1996).  Here, the appellant has failed to submit any 
competent medical evidence to provide a nexus between any in-
service injury or disease and the conditions that caused or 
contributed to cause the veteran's death.  The preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


